 Case 1:21-cv-00138-PLM-PJG ECF No. 3, PageID.36 Filed 02/12/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

ADHEZION, INC.,                                   )
                            Plaintiff,            )
                                                  )      No. 1:21-cv-138
-v-                                               )
                                                  )      Honorable Paul L. Maloney
MELANIE GORDON WILSON,                            )
                    Defendant.                    )
                                                  )

                              ORDER TO SHOW CAUSE

       Plaintiff Adhezion, Inc., alleges that its former employee, Defendant Melanie Wilson,

has breached her employment contract, appropriated trade secrets, and tortiously interfered

with its business relationships (ECF No. 1-1). Adhezion filed a complaint against Wilson in

state court alleging over $25,000 in damages (id.). Wilson then invoked the procedures for

removal to federal court under 28 U.S.C. §§ 1332, 1441, and 1446 (ECF No. 1).

       After reviewing the Notice of Removal and attached exhibits, the Court finds a dearth

of facts to support Wilson’s assertion that Adhezion’s damages will exceed the amount in

controversy. Wilson’s removal is entirely reliant on Adhezion’s complaint, which contains

no quantified damages.

       Federal courts have an ongoing obligation to examine whether they have subject-

matter jurisdiction and may raise the issue sua sponte. See, e.g., Hertz Corp. v. Friend, 559

U.S. 77, 94 (2010); Arbaugh v. Y&H Corp., 546 U.S. 500, 506 (2006); Wisconsin Dep’t of

Corr. v. Schacht, 524 U.S. 381, 389 (1998). Under 28 U.S.C. §§ 1332(a), federal courts have

original jurisdiction over civil actions where the amount in controversy exceeds $75,000 and
 Case 1:21-cv-00138-PLM-PJG ECF No. 3, PageID.37 Filed 02/12/21 Page 2 of 2




the matter is between citizens of different states. “Where a plaintiff claims an unspecified

amount in damages, a defendant seeking removal under diversity jurisdiction must

demonstrate by a preponderance of the evidence that the amount in controversy exceeds the

statutory threshold.” Naji v. Lincoln, 665 F.App’x 397, 400 (6th Cir. 2016).

       The Court is not satisfied that the record establishes jurisdiction. Adhezion has

adequately pleaded diversity but does not seek a specific amount of damages. Wilson has

provided no facts to support an inference that the amount in controversy is over $75,000,

instead relying completely on Adhezion’s allegations that Wilson improperly interfered with

Adhezion’s customer relationships. Neither party has alleged or shown that these damages

total over $75,000.

       Therefore, the Court ORDERS Wilson to SHOW CAUSE on or before March 12,

2021, why this case exceeds the jurisdictional threshold.

       IT IS SO ORDERED.

Date: February 12, 2021                                        /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge




                                              2
